DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 12/3/2021. The Applicant has amended independent claim 1 and has canceled claims 8-13 and 18-26.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., US 2016/0020491.
Regarding claim 1, Dai et al., teaches a lithium secondary battery (0002; 0014)   comprising a positive electrode including active material (0014; 0017; 0029), a negative electrode (0014; 0017) including lithium metal (0041), a separator (0014; 0047), an electrolyte (abstract; 0003; 0014) wherein an electrolyte comprises  a solvent consisting of an ether-based solvent (0022; 0038); 1.0 M of LFSI (0023); and 1 wt% of LiNO3 based on the total amount of the liquid electrolyte (0023); wherein the ether based solvent is a mixed solvent in which 1,3-dioxolane (DOL) (0022) and 1,2-dimethoxyethane (DME) (0022) are mixed in a volume ratio of 1:1 (0072); wherein a solid electrolyte interphase (SEI) membrane (0019; 0038) including LiF is formed on a surface of the negative electrode (0039; 0042-0043)  to a voltage of 1.5  V to 3 V (vs Li/Li+) (0056; 0065), and wherein the SEI membrane includes the LiF (0039) with respect to a total weight of the SEI membrane.
Dai et al., does not teach LiF in 3% by weight or greater.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Dai et al., does not teach charging and discharging the battery (0039)  2 times to 7 times to a voltage of 0.1 V to 3 V (vs Li/Li+).
However, Dai et al., teaches a voltage of 1.5 V to 3 V (vs Li/Li+) (0056; 0065), and thus, one of ordinary skill would charge and discharge the battery 2 to 7 times to attain a voltage of 1.5 V to 3 V (vs Li/Li+) (0056; 0065).
Regarding claim 17, Dai et al., teaches the positive electrode active material is a sulfur-based compound (0014; 0044-0046).

Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on amended independent claim 1, which is now dependent only on Dai et al., US 2016/0020491, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727